ORDER
Per Curiam:
Mr. Antwain D. Gray appeals the judgment denying a Rule 24.035 post-conviction motion. Mr. Gray claims that he relied on a statement from plea counsel as to the likely duration of his sentence when entering a guilty plea. He further claims that he was thereby prejudiced because, had he understood that the sentence could be longer than plea counsel stated, he would not have waived his right to a trial.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).